IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : No. 443
                                            :
REAPPOINTMENT TO THE MINOR                  : MAGISTERIAL RULES DOCKET
JUDICIARY EDUCATION BOARD                   :
                                            :




                                          ORDER

PER CURIAM
         AND NOW, this 25th day of June, 2020, Magisterial District Judge Richard G. King,

Allegheny County, is hereby reappointed as a member of the Minor Judiciary Education

Board for a term of three years, commencing July 1, 2020.